 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   PABLO MENDOZA CHAVEZ,                                Case No. 1:20-cv-00369-EPG (PC)

12                      Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
13          v.                                            (ECF Nos. 2 & 7)

14   KINGS COUNTY, et al.,                                              and
15                      Defendants.
                                                          ORDER DIRECTING PAYMENT
16                                                        OF INMATE FILING FEE BY KINGS
                                                          COUNTY JAIL
17

18          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
19   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
20   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
21          Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
22   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
23   the preceding month’s income credited to Plaintiff’s trust account. Kings County Jail is required
24   to send to the Clerk of Court payments from Plaintiff’s account each time the amount in the
25   account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
26          In accordance with the above and good cause appearing therefore, IT IS HEREBY
27   ORDERED that:
28               1. Plaintiff’s application to proceed in forma pauperis is GRANTED;
                                                      1
 1              2. Kings County Jail or designee shall collect payments from Plaintiff’s prison

 2        trust account in an amount equal to twenty percent (20%) of the preceding month’s

 3        income credited to the prisoner’s trust account and shall forward those payments to

 4        the Clerk of Court each time the amount in the account exceeds $10.00, in

 5        accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected

 6        and forwarded to the Clerk of Court. The payments shall be clearly identified by the

 7        name and number assigned to this action.

 8              3. The Clerk of Court is directed to serve a copy of this order and a copy of

 9        Plaintiff’s application to proceed in forma pauperis on Kings County Jail, via United

10        States Postal Service (USPS).
                4.    The Clerk of Court is directed to serve a copy of this order on the Financial
11
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
12
                5. Within sixty (60) days of the date of service of this order, Plaintiff shall submit a
13
          certified copy of his prison trust account statement for the six-month period immediately
14
          preceding the filing of the complaint, if Plaintiff has not already done so.
15

16
     IT IS SO ORDERED.
17

18     Dated:        March 27, 2020                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
